Title: To Thomas Jefferson from Tadeusz Kosciuszko, 16 December 1801
From: Kosciuszko, Tadeusz
To: Jefferson, Thomas


          
            Sir
            25. Frimaire Paris [i.e. 16 Dec. 1801]
          
          I supose Mr Dawson wrote to your Excellency a lettere by my desire, in whiche I had recomendet somes Officers my Countrymen, of talents, Character, Probity, and who in severales Campagnes distinguished themself by bravery. To this time i have no enswer. I beg you would do me that honor, and wether my Countrymen can expect to bi employed in your Army.
          my respect and frindship
          
            T: Kosciuszko
          
        